Cite as 2016 Ark. App. 599


                  ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CR-16-331

                                                   Opinion Delivered: December   14, 2016
CHACHAWAL CHAWANGKUL
                 APPELLANT                         APPEAL FROM THE ARKANSAS
                                                   COUNTY CIRCUIT COURT,
V.                                                 NORTHERN DISTRICT
                                                   [NO. 01CR-15-34]
STATE OF ARKANSAS
                                  APPELLEE
                                                   HONORABLE DAVID G. HENRY,
                                                   JUDGE

                                                   AFFIRMED


                                 BART F. VIRDEN, Judge

        An Arkansas County jury convicted appellant Chachawal Chawangkul 1 of second-

 degree sexual assault involving then eight-year-old N.L., his girlfriend’s granddaughter, and

 he was sentenced to serve five years in prison. On appeal, appellant argues that the trial court

 erred in denying his directed-verdict motions because the State failed to prove that he

 touched the child for the purpose of sexual gratification. We affirm.

                                   I.      Standard of Review

        A motion for directed verdict is a challenge to the sufficiency of the evidence. Davis

 v. State, 2009 Ark. App. 753. On appeal, in reviewing a challenge to the sufficiency of the

 evidence, we view the evidence in the light most favorable to the verdict to determine



        1
         Appellant’s names are often inverted, but the record confirms that Chawangkul is
 his surname.
                                 Cite as 2016 Ark. App. 599

whether the verdict is supported by substantial evidence, direct or circumstantial. Id.

Substantial evidence is that which is of sufficient force and character that it will, with

reasonable certainty, compel a conclusion one way or the other, without resorting to

speculation or conjecture. Id. Decisions regarding the credibility of witnesses are for the trier

of fact. Id.

                                     II.    Sexual Assault

        A person commits sexual assault in the second degree if the person, being eighteen

years of age or older, engages in sexual contact with another person who is less than fourteen

years old and not the person’s spouse. Ark. Code Ann. § 5-14-125(a)(3) (Supp. 2015).

“Sexual contact” means any act of sexual gratification involving the touching, directly or

through clothing, of the sex organs, buttocks, or anus of a person or the breast of a female.

Ark. Code Ann. § 5-14-101(10). “Sexual gratification” is not defined in the statute, but our

supreme court has construed the words in accordance with their reasonable and commonly

accepted meanings. Elliott v. State, 2010 Ark. App. 185.

                                    III.   Trial Testimony 2

        N.L. lived in a home belonging to her great-grandmother, D.B., along with her

younger brother, mother, and grandmother. N.L.’s grandmother, Karen Jones, worked with

and had dated appellant, who was known as “Joshua.” Karen and appellant were at D.B.’s

home on the night of February 8, 2015. D.B. routinely slept with N.L. and her brother.



        The State charged appellant with two counts of second-degree sexual assault
        2


involving N.L. and her great-grandmother. Even though the trial court ultimately granted
appellant’s directed-verdict motion as to the great-grandmother, because the allegations
were of a sexual nature, we will refer to her as D.B.
                                               2
                                Cite as 2016 Ark. App. 599

When they went to bed, Karen took appellant to her bedroom down the hall. D.B. testified

that, around 1:00 a.m., she had awakened to see appellant in her bedroom. She noted that

his hand had been near her pelvis. Even though she was already covered, appellant had said

to her, “I cover you up.” D.B. stated that she had thought nothing of it until N.L. woke

her a few hours later.

       N.L. testified that, around 3:50 a.m., she had awakened to find appellant on his knees

on her side of the bed with his hand between her legs. N.L. said that appellant’s hand had

been underneath the covers and on top of her underwear. N.L. testified that appellant had

said, “Shhh. Don’t tell nobody,” and left the bedroom. N.L. woke D.B. and said that

appellant had touched her “frog,” which was what she called her vagina. D.B. testified that,

shortly after N.L.’s disclosure, she saw appellant as he came from Karen’s bedroom; he put

on his coat and left.

       Detective Sergeant Eric Brown with the Stuttgart Police Department interviewed

appellant on February 12, 2015. Brown testified that, prior to the interview, he had read

appellant his Miranda rights and had given him the rights form to read and sign. Brown

testified that he had been satisfied that appellant “completely understood English.”

Appellant’s videotaped interview was played for the jury.

       During the interview, appellant initially insisted that he had only covered D.B. and

N.L. with a blanket. Later, appellant conceded that he had “probably brush[ed]” against

D.B.’s vaginal area and that he had touched N.L.’s vagina for a few seconds outside of her

orange panties. He used the word “groin” three times to describe where he had touched

N.L. He agreed with Brown’s observation that he had been “just sexually stimulating

                                             3
                                Cite as 2016 Ark. App. 599

[himself] by touching her.” Appellant later said, “I was having a sensual arouse,” to which

Brown said, “Okay, it aroused you . . .,” and appellant said, “Uh-huh.”

       Pamela Meeks, an employee with the Arkansas State Police Crimes Against Children

Division, testified that the child-abuse hotline had received a report of abuse involving N.L.

on February 10, 2015. Meeks went to N.L.’s school to speak with her on February 11, and

N.L. had denied having been touched by any adult. Meeks then interviewed D.B. and

Karen, who had provided the name “Joshua.” Meeks then returned to N.L.’s school hours

after the first interview, and N.L. revealed that “Joshua” had touched her “frog” on top of

her panties. Meeks testified that it was not unusual for a child victim to be less than

completely forthcoming at the start of an interview. She said, “You’ve got to realize that I

am a complete stranger coming in asking about something really personal and embarrassing.”

According to Meeks, what N.L. had said in the second interview was consistent with earlier

reports.

       Appellant testified that he had come to the United States from Thailand in 1979 and

had first come to Arkansas in 1986. He described various jobs he had held across the country

and stated that he had been in the U.S. Army for three years, had received a college degree,

and had gone to Pulaski Technical College majoring in computer science. Currently, he

was working as a chef at The Lotus Blossom restaurant, where he had met Karen.

       Appellant testified that he had gone to D.B.’s house around 10:00 p.m. on February

8 and that he and Karen had begun drinking. He said that, after Karen’s family members

had retired for the night, he had sex with Karen around 12:00 a.m. and left shortly afterward.

Appellant admitted having gone into D.B.’s bedroom on that cold night, but he claimed to

                                              4
                                Cite as 2016 Ark. App. 599

have done so only to cover D.B. and the children with a blanket. He denied having touched

D.B. at all and testified that he did not recall reaching under the covers and touching N.L.

       Appellant testified that, during the interview with police, Brown had “tricked” him;

that Brown had “put words in his mouth”; and that he had said that he touched N.L. only

to satisfy Brown. He denied having said that he put his hand on N.L.’s “groin” and claimed

that he did not know the meaning of that word. He stated that he had not read the forms

given to him by Brown and had signed them all prior to the interview. Appellant said that

lies had been told about him because Karen was mad at him for trying to break up with her.

                                      IV.     Argument

       In arguing that the trial court erred in denying his directed-verdict motions, appellant

contends that the State failed to prove that he had come into contact with N.L.’s

undergarments for the purpose of sexual gratification. He asserts that not every touch of

genitalia is an act involving sexual gratification because, otherwise, the words “sexual

gratification” would be superfluous in the definition of “sexual contact.” According to

appellant, Brown had lied to him and had suggested words like “caressing” and “massaging.”

Appellant argues that, while “there may have been some sort of sensation when he pulled

the covers up and came into contact with the garment[,] . . . it’s not a crime if the contact

isn’t intentional.”

       Appellant contends that he did not admit the sexual-gratification element and that

this is not a case where that element may be assumed. Appellant contends that a jury may

assume sexual gratification only when the acts are “indisputably intentional and the purpose

is obvious.” He cites Williams v. State, 298 Ark. 317, 766 S.W.2d 931 (1989), where the

                                              5
                                 Cite as 2016 Ark. App. 599

defendant had shocked his victim with a stun gun, had threatened to stab her with an ice

pick, and had inserted his fingers into her vagina. Appellant asserts that the assumption has

been allowed where there were “other equally brazen acts” and cites Farmer v. State, 341

Ark. 220, 15 S.W.3d 674 (2000) (defendant had beaten the victim and, while wielding a

knife, had threatened to “fix it” so she could not be with another man, and then he shoved

his fist inside her vagina); Holloway v. State, 312 Ark. 306, 849 S.W.2d 473 (1993)

(defendant, who had touched one victim’s private spot in front and back and had touched

the breasts of another victim, was convicted of various sex offenses, along with terroristic

threatening, against nine children at his day-care center); and McGalliard v. State, 306 Ark.

181, 813 S.W.2d 768 (1991) (defendant had touched victim between her legs for about an

hour while threatening to beat her until she was black and blue if she told).

                                       V.     Discussion

       N.L. testified that appellant had touched her private parts on top of her panties while

she was sleeping. A sexual-assault victim’s testimony may constitute substantial evidence to

sustain a conviction for sexual assault. Castrellon v. State, 2013 Ark. App. 408, 428 S.W.3d

607. The victim’s testimony need not be corroborated, and the victim’s testimony alone,

describing the sexual contact, is enough for a conviction. Id. Aside from the victim’s

testimony, there was appellant’s interview during which he said that he had touched N.L.’s

vagina; that he was embarrassed and sorry for his actions; and that he worried that “[N.L.]

would memorize [the event] for the rest [of] her life.” The jury was not required to believe

appellant’s testimony at trial that he did not recall touching N.L. Davis, supra.




                                               6
                                 Cite as 2016 Ark. App. 599

       The supreme court has consistently held that it is not necessary for the State to

provide direct proof that an act is done for sexual gratification if it can be assumed that the

desire for sexual gratification is a plausible reason for the act. Farmer, supra. The State cites

Davis, supra, where Davis had touched an eleven-year-old girl while she was sleeping. The

victim said that she had awakened to find Davis’s hand inside her panties touching her

private part. On appeal, Davis had argued that there was no evidence that he had been

sexually aroused or gratified by the contact. He said that, because he had not inserted his

finger into the victim’s vagina, no assumption was available. This court disagreed and

affirmed Davis’s conviction.

       Appellant appears to believe that the assumption is permissible only under the most

egregious circumstances and where an act is “indisputably intentional and the purpose is

obvious.” The desire for sexual gratification need only be “a plausible reason” for the act.

See Elliott, supra; see, e.g., Holbert v. State, 308 Ark. 672, 826 S.W.2d 284 (1992) (Holbert

had admitted touching a three-year-old victim “on top of her panties” and “on her

vagina.”); Castrellon, supra (A twelve-year-old victim had awakened to find Castrellon

rubbing her vaginal region over her clothes.); Elliott, supra (Elliott had touched an eleven-

year-old victim’s “private spot” with his foot for about ten minutes.).

       Although appellant insisted that he had gone into the bedroom to cover D.B. and

the children with a blanket, the testimony established that they were already covered.

Moreover, the evidence showed that appellant had crept into a bedroom at night, had put

his hand underneath the covers, had touched a sleeping child’s vagina, and, upon waking

her, had told her not to tell anyone. The jury could reasonably infer from these acts that it

                                               7
                                 Cite as 2016 Ark. App. 599

was at least plausible that the purpose was sexual gratification. The State was not required to

put on additional evidence that appellant was motivated by such desire. Even if no

assumption were available, appellant said in his own words that he had had “a sensual arouse”

while touching eight-year-old N.L.’s vagina. We hold that there was substantial evidence

to support appellant’s conviction for second-degree sexual assault and thus affirm his

conviction.

       Affirmed.

       HIXSON, J., agrees.

       GRUBER, J., concurs.

       RITA W. GRUBER, Judge, concurring. I agree in all aspects with the majority’s

rejection of appellant’s argument that the State failed to prove sexual gratification and with

the holding that substantial evidence supports the appellant’s conviction for second-degree

sexual assault. I write separately to express my dismay that the name of this young victim

appears throughout appellant’s brief. The State’s brief refers to the victim by initials rather

than name, yet the State has filed no motion to redact the juvenile’s name from the

appellant’s brief.

       Rule 6-3 of the Rules of the Supreme Court and Court of Appeals requires counsel

and the court to “preserve the juvenile’s anonymity” by using initials in all adoption appeals

and appeals originating in the juvenile division of circuit court. Ark. Sup. Ct. R. 6–3(a)

(2016). Surely, absolute anonymity should also be afforded a juvenile who is the victim of

a sexual crime.

       Brett D. Watson, Attorney at Law, PLLC, by: Brett D. Watson, for appellant.
       Leslie Rutledge, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.
                                              8